DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,984,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitation of the present invention’s claims are similar to the structural features of the US Patent’ 999’s claims.
As to claim 1, claims 1-20, US Patent’999 discloses:
1. A package comprising: a die stack comprising:[AltContent: rect] a first device die; a second device die over and bonded to the first device die, wherein the first device die extends laterally beyond respective edges of the second device die; a first underfill between the first device die and the second device die; a third device die over and bonded to the second device die, wherein edges of the third device die are flush with corresponding edges of the second device die; and a second underfill between the second device die and the third device die, wherein the first underfill and the second underfill are physically separated from each other.  

As to claim 2, claims 1-20, US Patent’999 discloses:
2. The package of claim 1, wherein the first underfill is limited in a first region between the first device die and the second device die, and the second underfill is limited in a second region between the second device die and the third device die.  

As to claim 3, claims 1-20, US Patent’999 discloses:
3. The package of claim 1, wherein no underfill is in a region higher than a bottom surface of the first device die, and lower than a top surface of the first device die.  

As to claim 4, claims 1-20, US Patent’999 discloses:

4. The package of claim 1 further comprising: a fourth device die underlying and bonding to the first device die, wherein the first device die, the second device die, and the third device die have identical circuits, and the fourth device die has circuits different from the identical circuits; and a third underfill between the first device die and the fourth device die, wherein the first underfill and the third underfill are discrete underfills separate from each other.  

As to claim 5, claims 1-20, US Patent’999 discloses:
5. The package of claim 4 further comprising: a package substrate underlying and bonding to the fourth device die; and a fourth underfill between the fourth device die and the package substrate, wherein the third underfill and the fourth underfill are physically separated from each other, with no underfill connecting the third underfill to the fourth underfill.  

As to claim 6, claims 1-20, US Patent’999 discloses:
6. The package of claim 4, wherein all device dies in the die stack are memory dies that have identical memory circuits, and wherein the fourth device die is a logic device die.  

As to claim 7, claims 1-20, US Patent’999 discloses:
7. The package of claim 1, wherein edges of the first underfill and the second underfill are vertically aligned to edges of the second device die and the third device die.  

As to claim 8, claims 1-20, US Patent’999 discloses:
8. The package of claim 1, wherein the die stack further comprises a fourth device die over and bonding to the third device die, wherein the second device die, the third device die, and the fourth device die have identical integrated circuits.  

As to claim 9, claims 1-20, US Patent’999 discloses:
9. The package of claim 1 further comprising: a metal lid comprising a top portion over the die stack, and a skirt portion on a side of the die stack, wherein the skirt portion is spaced apart from the die stack; and a thermal interface material between, and physically joined to, the die stack and the top portion of the metal lid.  

As to claim 10, claims 1-20, US Patent’999 discloses:
10. A package comprising: a die stack comprising: a plurality of first memory dies stacked together; and a second memory die underlying and bonded to the plurality of first memory dies, wherein the plurality of first memory dies and the second memory die have identical memory circuits, and each of the plurality of first memory dies has a first area smaller than a second area of the second memory die; a plurality of first underfills in gaps separating the plurality of first memory dies from each other; and a second underfill between the second memory die and a bottom die in the plurality of first memory dies, wherein the plurality of first underfills and the second underfill are discrete underfills separated from each other.  

As to claim 11, claims 1-20, US Patent’999 discloses:
11. The package of claim 10, wherein the plurality of first underfills have edges flush with corresponding edges of the plurality of first memory dies.  

As to claim 12, claims 1-20, US Patent’999 discloses:
12. The package of claim 11, wherein the second underfill extends laterally beyond the corresponding edges of the plurality of first memory dies.  

As to claim 13, claims 1-20, US Patent’999 discloses:
13. The package of claim 10 further comprising: a logic die underlying and bonded to the second memory die; and a package substrate underlying and bonded to the logic die.  

As to claim 14, claims 1-20, US Patent’999 discloses:

14. The package of claim 13 further comprising: a first adhesive over and contacting the logic die; and a metal lid having a first bottom surface contacting the first adhesive.  

As to claim 15, claims 1-20, US Patent’999 discloses:
15. The package of claim 14 further comprising: a second adhesive over and contacting the package substrate, wherein the metal lid further comprises a second bottom surface contacting the second adhesive.  

As to claim 16, claims 1-20, US Patent’999 discloses:
16. The package of claim 14, wherein the package substrate extends laterally beyond edges of the metal lid.  

As to claim 17, claims 1-20, US Patent’999 discloses:
17. A package comprising: a logic device die; a first memory die over and bonded to the logic device die; a first underfill between the first memory die and the logic device die; a second memory die over and bonded to the first memory die, wherein the first memory die and the second memory die have identical memory circuits, and the first memory die has a first top-view area greater than a second top-view area of the second memory die; a second underfill between the second memory die and the first memory die; a third memory die over and bonded to the second memory die; a third underfill between the third memory die and the second memory die, wherein the second underfill and the third underfill are physically separated from each other; a first adhesive over and contacting the logic device die; and a metal lid contacting the first adhesive, wherein the metal lid further comprises a portion overlapping the third memory die.  

As to claim 18, claims 1-20, US Patent’999 discloses:
18. The package of claim 17 further comprising: a package substrate underlying and bonded to the logic device die; and a second adhesive over and contacting the package substrate, wherein the metal lid is further joined to the second adhesive.  

As to claim 19, claims 1-20, US Patent’999 discloses:
19. The package of claim 17, wherein the first underfill laterally extends beyond corresponding edges of the second memory die, and the second underfill comprises edges flush with the corresponding edges of the second memory die. 

As to claim 20, claims 1-20, US Patent’999 discloses: 
20. The package of claim 17, wherein the third memory die also has the identical memory circuits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakurada (9029199).


    PNG
    media_image1.png
    364
    794
    media_image1.png
    Greyscale

As to claim 1, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
1. A package comprising: a die stack comprising:[AltContent: rect] a first device die 10c; a second device die 10b over and bonded to the first device die, wherein the first device die extends laterally beyond respective edges of the second device die; a first underfill 37 between the first device die and the second device die; a third device die 10b over and bonded to the second device die, wherein edges of the third device die are flush with corresponding edges of the second device die; and a second underfill 32 between the second device die and the third device die, wherein the first underfill 37 and the second underfill 32 are physically separated from each other.  

As to claim 2, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
2. The package of claim 1, wherein the first underfill 37 is limited in a first region between the first device die 10c and the second device die 10b, and the second underfill is limited in a second region between the second device die and the third device die 10b.  

As to claim 3, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
3. The package of claim 1, wherein no underfill is in a region higher than a bottom surface of the first device die, and lower than a top surface of the first device die 10c.  

As to claim 4, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
4. The package of claim 1 further comprising: a fourth device die 20 underlying and bonding to the first device die 10c, wherein the first device die 10c, the second device die 10b, and the third device die 10b have identical circuits, and the fourth device die 20 has circuits different from the identical circuits; and a third underfill  between the first device die and the fourth device die, wherein the first underfill and the third underfill are discrete underfills separate from each other.  

As to claim 5, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
5. The package of claim 4 further comprising: a package substrate 27 underlying and bonding to the fourth device die 20; and a fourth underfill between the fourth device die and the package substrate, wherein the third underfill and the fourth underfill (markup fig 8, unlable) are physically separated from each other, with no underfill connecting the third underfill to the fourth underfill.  

As to claim 6, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
6. The package of claim 4, wherein all device dies in the die stack are memory dies that have identical memory circuits, and wherein the fourth device die is a logic device die.  

As to claim 7, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
7. The package of claim 1, wherein edges of the first underfill and the second underfill are at least a portion is vertically aligned to edges (fig 5E) of the second device die and the third device die.  

As to claim 8, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
8. The package of claim 1, wherein the die stack further comprises a fourth device die over and bonding to the third device die, wherein the second device die, the third device die, and the fourth device die have identical integrated circuits.  

    PNG
    media_image2.png
    386
    844
    media_image2.png
    Greyscale


As to claim 10, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
10. A package comprising: a die stack comprising: a plurality of first memory dies 10b stacked together; and a second memory die 10b underlying and bonded to the plurality of first memory dies, wherein the plurality of first memory dies 10b and the second memory die 10b have identical memory circuits, and each of the plurality of first memory dies 10b has a first area smaller than a second area of the second memory die 10b; a plurality of first underfills (see markup fig 8) in gaps separating the plurality of first memory dies from each other; and a second underfill (see markup fig 8) between the second memory die and a bottom die in the plurality of first memory dies 10b, wherein the plurality of first underfills and the second underfill are discrete underfills separated from each other.  

    PNG
    media_image3.png
    377
    808
    media_image3.png
    Greyscale


As to claim 11, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
11. The package of claim 10, wherein the plurality of first underfills (see mark up fig 8) have edges flush with corresponding edges of the plurality of first memory dies 10b.  

As to claim 12, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
12. The package of claim 11, wherein the second underfill (see markup fig 8) extends laterally beyond the corresponding edges of the plurality of first memory dies 10b.  

As to claim 13, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses:
13. The package of claim 10 further comprising: a logic die 10c underlying and bonded to the second memory die; and a package substrate 20 underlying and bonded to the logic die.  

Claim(s) 17-18,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (20120098145).


As to claim 17, figure 12, [0168-0207], Yoshida discloses:
17. A package comprising: a logic device die 41; a first memory die 42 over and bonded to the logic device die 41; a first underfill 26 between the first memory die and the logic device die 41; a second memory die 43 over and bonded to the first memory die, wherein the first memory die and the second memory die have identical memory circuits, and the first memory die has a first top-view area greater than a second top-view area of the second memory die; a second underfill 26 between the second memory die and the first memory die; a third memory die 44 over and bonded to the second memory die; a third underfill 26 between the third memory die and the second memory die, wherein the second underfill 26 and the third underfill 26 are physically separated from each other; a first adhesive 24 over and contacting the logic device die 41; and a metal lid 81 contacting the first adhesive 24, wherein the metal lid 81 further comprises a portion overlapping the third memory die 44.  

    PNG
    media_image4.png
    496
    776
    media_image4.png
    Greyscale


As to claim 18, figure 12, [0168-0207], Yoshida discloses:
18. The package of claim 17 further comprising: a package substrate underlying and bonded to the logic device die; and a second adhesive over and contacting the package substrate, wherein the metal lid is further joined to the second adhesive.  

As to claim 20, figure 12, [0168-0207], Yoshida discloses: 
20. The package of claim 17, wherein the third memory die 44 also has the identical memory circuits.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 9, 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakurada in view of Yoshida (20120098145).
Regarding claim 9, figures 7-8, col 9, line 1-col 10, line 50, Sakurada discloses the invention substantially as claimed, except:
9. The package of claim 1 further comprising: a metal lid comprising a top portion over the die stack, and a skirt portion on a side of the die stack, wherein the skirt portion is spaced apart from the die stack; and a thermal interface material between, and physically joined to, the die stack and the top portion of the metal lid.  

Yoshida discloses a device having a metal lid 81 comprising a top portion over the die stack, and a skirt portion (side lid) on a side of the die stack 46, wherein the skirt portion is spaced apart from the die stack 46; and a thermal interface material 24 between, and physically joined to, the die stack 46 and the top portion of the metal lid 81. See figure 12.

    PNG
    media_image5.png
    452
    679
    media_image5.png
    Greyscale

 
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Sakurada to teachings the metal lid and side skirt portion of the lid and the thermal interface material as taught by Yoshida, because it is desirous in the art to achieve the predictable result of protecting the components of the device therein.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 14, figures 7-8 col 9-10, Sakurada and Yoshida disclose:	
14. The package of claim 13 further comprising: a first adhesive 32 (or layer 26, Yoshida) over and contacting the logic die 10c; and a metal lid 81 (Yoshida) having a first bottom surface contacting the first adhesive 26.  

As to claim 15, figures 7-8 col 9-10, Sakurada and Yoshida disclose:	
15. The package of claim 14 further comprising: a second adhesive 27 over and contacting the package substrate 47a (Yoshida), wherein the metal lid 81 further comprises a second bottom surface contacting the second adhesive 27 (Yoshida).  

    PNG
    media_image6.png
    506
    697
    media_image6.png
    Greyscale

As to claim 16, figures 7-8 col 9-10, Sakurada and Yoshida disclose:	
16. The package of claim 14, wherein the package substrate 47a extends laterally beyond edges of the metal lid 81 (Yoshida).  


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (9099999) discloses a stacked chips packaging.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813